Citation Nr: 0739651	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania which denied the veteran's claim for 
an increased rating for PTSD.  

Service connection for PTSD was initially granted by rating 
action in March 2000 and a 30 percent evaluation was 
assigned.  By rating action in February 2002 the rating was 
increased to 50 percent.  


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas


CONCLUSION OF LAW

The veteran's PTSD does not meet the criteria for entitlement 
to a 70 percent schedular rating.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's PTSD is rated as 50 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under 38 C.F.R. § 
4.130,  a 50 percent evaluation is warranted for occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than one a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material; forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the, "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  These scores have been recognized by the Court as an 
indicator of mental health on a hypothetical continuum of 
mental health-illness. Id. at 242.  

The DSM IV provides that a GAF score of between 41 and 50 
suggests that the veteran's psychiatric disability is 
manifested by "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A GAF 
score of between 51 and 60 indicates that the veteran has 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  It is 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Background

In November 2004, a VA provider noted that the appellant 
required reasonable job accommodations due to his post 
traumatic stress disorder.  The veteran was noted to 
experience hypervigilence, nightmares, and flashbacks.  
Increased pathology was triggered by situations that required 
interaction with people. 

The Board notes the assignment of a global assessment of 
functioning score of 51-60 in a December 2004 VA Medical 
Center mental health notation.

At a March 2005 VA examination the claims file was reviewed.  
The veteran was noted have worked at a VA Medical Center in 
housekeeping for several years.  He was struggling with his 
job having difficulty interacting with other employees and 
veterans.  He reported working evenings in isolated areas, 
and being involved in only a few activities.  He described a 
disturbed sleep pattern, and relying on his wife to motivate 
him.  The veteran also reported having problems with 
depression, nightmares, intrusive memories, and having 
significant physiological and psychological reactions when 
exposed to events which reminded him of Vietnam.  He 
described being withdrawn, feeling estranged from others, 
being irritable, and having a history of being violent with 
others.  

Mental status examination revealed that the veteran's hygiene 
and grooming were within normal limits.  No movement 
disorders were noted.  The veteran was alert and oriented.  
His social skills were adequate.  He was cooperative, 
pleasant, and verbal, though his affect was anxious and 
depressed.  Speech was slightly pressured, but fluent, 
coherent, and normal in volume.  He denied any psychotic 
symptoms and the records support this.  There were no 
indications of a thought disorder.  He did report having 
panic attacks, and obsessive-compulsive behavior.  He denied 
suicidal ideation, or plans to hurt others.  The veteran's 
insight and judgment were fair.  The diagnoses were chronic 
PTSD; a depressive disorder secondary to PTSD; and, alcohol 
abuse with some current use.  The examiner assigned a global 
assessment of functioning (GAF) score of 50-55.  

The examiner noted that the veteran was competent to handle 
his own finances.  The appellant was employed although he 
found his work stressful and he could work only in situations 
in which his limitations attributed to PTSD were taken into 
account.  The veteran was depressed, he had some obsessive 
compulsive behavior, and experienced panic attacks.  The 
examiner added that, "these problems are primarily 
attributed to his PTSD.  However, the severity of his 
symptoms did not appear to have increased since the last 
examination.  He is employed and remains employable."

The file contains extensive VA Medical Center mental health 
treatment records indicating long term and continued 
treatment for the veteran's mental disorders.  In addition 
there are several lay statements from his family and 
coworkers attesting to his symptomatology.  These outpatient 
reports concluded that the veteran suffered from post 
traumatic stress disorder that was of moderate severity.  See 
Reports dated in November and December 2004, an February and 
June 2005.  The veteran was assigned a  GAF score of 52 in 
August 2005.  

Analysis

In this case, the preponderance of the evidence is against 
finding that PTSD causes occupational and social impairment, 
with deficiencies in most areas, and hence, it does not meet 
the criteria for a 70 percent rating.  The appellant has been 
employed on and off during the entire appeal period.  He has 
now been employed for several years at a VA Medical Center.  
The veteran has consistently denied suicidal and homicidal 
ideation.  There is no clinical evidence that PTSD causes 
near-continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  
Finally, there was no evidence that PTSD causes impaired 
abstract thinking, disturbance of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran has consistently been shown at his various VA 
examinations and mental health treatment sessions to be calm, 
cooperative, competent, and without evidence of a thought 
disorder.  Hence, considering the evidence of record against 
the rating criteria for PTSD, the symptoms are not shown to 
be greater than those compatible with occupational and social 
impairment with reduced reliability and productivity.  
Accordingly, the preponderance of the evidence is against 
finding that an increased evaluation for PTSD is in order.  
Therefore, the claim is denied.

The Board has also considered the appellant's statements and 
the lay statements submitted by his wife, daughter, and co-
workers.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, these statements are of 
extremely limited probative value, and have less evidentiary 
weight than the opinions offered by trained VA medical care 
providers.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


